        1    \-:-
•';'(        .   :a..
            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I



                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                  v.                                          (For Offenses Committed On or After November I, 1987)


                                     Adan Vargas-Ceron                                        Case Number: 3: 19-mj-21535

                                                                                              Jesus Mosqueda
                                                                                              Defendant's Attorney


            REGISTRATION NO. 84531298
            THE DEFENDANT:
             IXI pleaded guilty to count( s) 1 of Complaint
                                                       ----=--------------------------
             0 was found guilty to count(s)
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                    Nature of Offense                                                                Count Number(s)
            8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

             D The defendant has been found not guilty on count(s)
                                                                                      ------------------~


             D Count( s)                                                                       dismissed on the motion of the United States.
                                 ------------~----~



                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           El TIME SERVED                               D _ _ _ _ _ _ _ _ _ _ days

              IXI       Assessment: $10 WAIVED IXI Fine: WAIVED
              IXI       Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the       defendant's possession at the time of arrest upon their deportation or removal.
              D         Court recommends defendant be deported/removed with relative,                          charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.



                                                                    FILED
             Received                                                APR 0 9 2019
                              =ouccbM~-----+--

                                                          CLERK, U.S. Dl3TRICT COURT
                                                        SOUTHERN DISiRICT OF CALIFORNIA
                                                        BY                           DEPUTY

             Clerk's Office Copy                                                                                                          3: 19-mj-21535
